      Case 1:19-cr-02058-SMJ     ECF No. 129    filed 05/12/20   PageID.432 Page 1 of 3


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
1                                                                 EASTERN DISTRICT OF WASHINGTON




2                                                                 May 12, 2020
                                                                       SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 1:19-cr-02058-SMJ-03
5
                               Plaintiff,       ORDER GRANTING IN PART
6                                               DEFENDANT VARGAS’S (03)
                  v.                            MOTION TO SEVER
7
     ROLANDO VARGAS, (03),
8
                               Defendant.
9

10         Before the Court, without oral argument, is Defendant Rolando Vargas’s (03)

11   Motion and Memorandum in Support of Bruton Motion and Request for Severance,

12   ECF No. 95. Defendant Vargas moves for his trial to be severed from those of his

13   co-Defendants because one of his co-Defendants, Defendant Juanita Ramirez (04),

14   made admissions to law enforcement that incriminated herself, Defendant Vargas,

15   and their other co-Defendants, that the Government may introduce at trial. Id. at 1–

16   4. The Government contends the appropriate remedy for whatever prejudice may

17   result from the admission of Defendant Ramirez’s statements is to sever Defendant

18   Ramirez, rendering the motion moot. ECF No. 106 at 2–3.

19         Federal Rule of Criminal Procedure 14(a) permits the Court to sever the trials

20   of multiple defendants where a consolidated trial may result in prejudice to one or


     ORDER GRANTING IN PART DEFENDANT VARGAS’S (03) MOTION TO
     SEVER – 1
      Case 1:19-cr-02058-SMJ       ECF No. 129    filed 05/12/20   PageID.433 Page 2 of 3




1    more defendants. As relevant here, a violation of the Sixth Amendment’s

2    Confrontation Clause occurs when, in a case involving joined co-defendants, “a

3    facially incriminating confession of a non[-]testifying codefendant is introduced at

4    their joint trial, even if the jury is instructed to consider the confession only against

5    the codefendant.” United States v. Peterson, 140 F.3d 819, 821 (9th Cir. 1998)

6    (citing Bruton v. United States, 391 U.S. 123, 126 (1968)).

7          On May 7, 2020, the Government filed, for in camera review, records of the

8    statements made by Defendant Ramirez from which potential Bruton prejudice may

9    result. Though the Court finds it unnecessary to detail the content of those

10   statements here, it agrees with the Government that the most effective manner in

11   which to eliminate potential Bruton concerns is to sever Defendant Ramirez from

12   her co-Defendants, rather than to sever Defendant Vargas.

13         Defendant Vargas appears to argue the Court lacks the authority to sever

14   Defendant Ramirez because Defendant Vargas’s is the only motion for severance

15   presently before the Court. See ECF No. 117 at 1–2. However, the Court construes

16   the Government’s response to Defendant Vargas’s motion as its own motion to

17   sever Defendant Ramirez. See ECF No. 106 at 1 (“The United States submits the

18   severance is not necessary regarding Defendant Vargas because co-Defendant

19   Juanita Ramirez should be tried separately from the remaining Defendants.”).

20   Though far less common, courts have recognized Rule 14 permits motions for


     ORDER GRANTING IN PART DEFENDANT VARGAS’S (03) MOTION TO
     SEVER – 2
      Case 1:19-cr-02058-SMJ     ECF No. 129   filed 05/12/20   PageID.434 Page 3 of 3




1    severance brought by the prosecution. See, e.g., United States v. Sudeen, 434

2    F.3d 384, 387–88 (5th Cir. 2005). In the alternative, nothing in Rule 14’s text

3    confines the Court to severing a defendant on motion of the parties and, having

4    reviewed the contents of Defendant Ramirez’s statements, the Court finds the

5    potential for Bruton prejudice would require severing her even in the absence of a

6    request by either party. As such, the appropriate remedy is to sever only Defendant

7    Ramirez.

8          Accordingly, IT IS HEREBY ORDERED:

9          1.    Defendant Rolando Vargas’s (03) Motion and Memorandum in

10               Support of Bruton Motion and Request for Severance, ECF No. 95, is

11               GRANTED IN PART.

12         2.    Defendant Juanita Ramirez (04) is SEVERED from the other

13               Defendants in this matter.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel and the U.S. Probation Office.

16         DATED this 12th day of May 2020.

17
                        _________________________
18                      SALVADOR MENDOZA, JR.
                        United States District Judge
19

20

     ORDER GRANTING IN PART DEFENDANT VARGAS’S (03) MOTION
     TO SEVER – 3
